DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29th, 2021 has been entered.
 
Response to Amendment
The amendment filed December 29th, 2021 has been entered. Claims 1-6, 8-12, and 14-20 remain pending. Claims 1, 11, and 16 are amended. Claims 7 and 13 remain canceled.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1, 2, 4, 6, 8, 11, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vondrell et al. (US 20180229606 A1) in view of Tzeng et al. (US 20160152329 A1) and Armstrong et al. (US 2017/0320585 A1).

Regarding claim 1, Vondrell teaches a tiltrotor aircraft (Figs. 1-2, “aircraft”, 10) comprising: a plurality of electric motors (Fig. 5, “electric motor”, 86; note, each electric motor 86 is located in each fan assembly 48/50/52/54); two proprotors (Fig. 5, “fan section” 74, included in each “fan assembly” 48/50/52/54) pivotable between a vertical takeoff and landing (VTOL) position (Fig. 1, “fan assembly” 48/50/52/54 shown in a VTOL position) and a forward flight position (Fig. 2, “fan assembly” 48/50/52/54 shown in a forward or lateral position), each of the proprotors coupled to one or more of the plurality of electric motors (Fig. 5 shows “fan section” 74 is connected to “electric motor” 86 by “fan shaft” 84); an electric generator (Fig. 2, “electric generator” 96) electrically connected to the plurality of electric motors (Fig. 2 shows “fan assembly” 48/50/52/54 connected to the “electric generator” 96 by the “electric power bus” 42); and a convertible engine (Figs. 6 & 7, “turboshaft engine” 100) coupled to the electric generator through a drive shaft (Fig. 6, “low pressure shaft” 116 and “output shaft” 118; “the low pressure shaft 116 additionally drives an output shaft 118 extending to the electric generator 96. Accordingly, a rotation of the turboshaft engine 100 provides rotational energy to the electric generator 96, the electric generator 96 configured to convert the rotational energy to generate electrical power. As will be appreciated, in certain embodiments, the electric generator 96 may generally include a rotor 120 and a stator 122. The rotational energy of the turboshaft engine 100 is provided via the output shaft 118 and configured to rotate the rotor 120 of the electric generator 96 relative to the stator 122”, Para. [0061]).
Vondrell does not expressly disclose further including the convertible engine operable in turbofan mode to provide forward thrust generated by rotation of a power turbine coupled to a turbofan to the tiltrotor aircraft and turboshaft mode to power the drive shaft.
However, in an analogous tiltrotor aircraft art, Tzeng teaches further including the convertible engine in turbofan mode to provide forward thrust generated by rotation of a power turbine coupled to a turbofan to the tiltrotor aircraft and turboshaft mode to power the drive shaft (“It should be appreciated that tiltrotor aircraft can be operated such that proprotors 113 are selectively positioned between proprotor mode and helicopter mode, which can be referred to as a conversion mode. Engines 111 are convertible engines that can selectively provide shaft power to proprotors 113 and provide thrust power as a turbo fan engine”, Para. [0020]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vondrell further including the convertible engine operable in turbofan mode to provide forward thrust generated by rotation of a power turbine coupled to a turbofan to the tiltrotor aircraft and turboshaft mode to power the drive shaft, as taught by Tzeng, since a “tiltrotor aircraft that uses only proprotors 113 for forward propulsion in proprotor mode is fundamentally limited in forward speed by the proprotor propulsion efficiency due to compressibility (Mach) effects. Higher speeds can be obtained by stopping the rotors and folding them in combination with using an alternative propulsion method, such as a turbofan engine 111” (Tzeng, Para. [0022]).
Vondrell as modified by Tzeng does not espressly disclose to provide simultaneous power; to power the drive shaft to generate electric power. 
However, in an analogous aircraft art, Anderson teaches further including to provide simultaneous power; to power the drive shaft to generate electric power (“the disclosure is directed to a propulsion system comprising one or more propulsors coupled to a mechanical shaft; an engine configured to drive the mechanical shaft; a removable electric machine that, when coupled to the mechanical shaft, is configured to simultaneously drive the mechanical shaft in conjunction with the engine; and a control unit configured to in response to determining that the removable electric machine is coupled to the mechanical shaft, control the engine and the removable electric machine to drive the mechanical shaft”, Para. [0005]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vondrell as modified by Tzeng to further include to provide simultaneous power; to power the drive shaft to generate electric power, as taught by Anderson, because “when configured as a hybrid power system, the one or more generator and/or motors may be coupled to the optionally hybrid power system to provide additional power to supplement the power produced by the gas turbine engine” (Anderson, Para. [0004]).

Regarding claim 2, Vondrell as modified by Tzeng and Anderson teaches the tiltrotor aircraft of claim 1. Further, Vondrell teaches further comprising an electric aircraft system (Fig. 2, “controller”, 45) electrically connected to the electric generator (Fig. 2 shows “controller” 45 electrically connected to “electric generator” 96).

Regarding claim 4, Vondrell as modified by Tzeng and Anderson teaches the tiltrotor aircraft of claim 1. Further, Vondrell teaches further comprising an electrical storage device (Fig. 2, “energy storage devices”, 44) electrically connected to the electric generator and the plurality of electric motors (Fig. 2 shows “energy storage devices” 44 connected to both the “controller” 45 and “electric generator” 96).

Regarding claim 6, Vondrell as modified by Tzeng and Anderson teaches the tiltrotor aircraft of claim 1. Further, Vondrell teaches further comprising pivotal nacelles housing (Fig. 5, “cowling” 88 of “fan assemblies” 48/50/52/54; shown pivoting in Figs. 1-2) the plurality of electric motors (Fig. 5 shows “cowling” 88 houses “electric motor” 86).

Regarding claim 8, Vondrell as modified by Tzeng and Anderson teaches the tiltrotor aircraft of claim 1. Further, Vondrell teaches wherein the convertible engine is configured, when the proprotors are in the VTOL position, to provide shaft horsepower to the drive shaft (“Moreover, referring specifically to FIG. 6, during the flight mode of the aircraft 10, the electric power source 40 is operable to provide electric power to the propulsion system 38. More specifically, during the flight mode, the electric generator 96, powered by the turboshaft engine 100, is configured to provide electrical power to and through the electric power bus 42, including the switch 98, to the propulsion system 38”, Para. [0064]; note, flight mode is both VTOL or forward); and the convertible engine is configured, when the proprotors are in the forward flight position, to simultaneously provide shaft horsepower to the drive shaft and the electric generator and to create forward turbofan thrust (“By contrast, referring specifically to FIG. 7, during the power generation mode of the aircraft 10, the electric power source 40 is operable to provide electric power to the electrical outlet 92 of the aircraft 10. More specifically, during the power generation mode, the electric generator 96, again powered by the turboshaft engine 100, is configured to provide electrical power to and through the electric power bus 42, including the switch 98, to the electrical outlet 92. For example, as is depicted, the electrical outlet 92 is configured for connection with an outside power sink, such that the electrical power provided to the electrical outlet 92 may be provided to the outside power sink. For the exemplary embodiment depicted, the outside power sink is an electrical grid 124. For example, the electrical grid 124 may be an electrical grid of a remote area to which the aircraft 10 flew during operation of the aircraft 10 in the flight mode”, Para. [0065]; thus, can run in both power saving mode and flight mode simultaneously).

Regarding claim 11, Vondrell teaches a hybrid propulsion system (“Dual Function Aircraft”, Title) for a tiltrotor aircraft (Figs. 1-2, “aircraft”, 10), the hybrid propulsion system comprising: two pivotal nacelles (Figs. 1-2, “fan assembly” 48/50/52/54), each nacelle comprising an electric motor (Fig. 5, “electric motor”, 86; note, each electric motor 86 is located in each fan assembly 48/50/52/54) coupled to a proprotor (Fig. 5, “fan section” 74, included in each “fan assembly” 48/50/52/54); an electric aircraft system (Fig. 2, “controller”, 45); an electric generator (Fig. 2, “electric generator” 96); an electrical bus (Fig. 2, “electric power bus” 42) electrically connected to the electric generator, the electric motors, and the electric aircraft system (Fig. 2 shows “electric power bus” 42 connected to controller 45, each electric motor 86 is located in each fan assembly 48/50/52/54, and electric generator 96); and a convertible engine coupled to an electric generator through a drive shaft (Fig. 6, “low pressure shaft” 116 and “output shaft” 118; “the low pressure shaft 116 additionally drives an output shaft 118 extending to the electric generator 96. Accordingly, a rotation of the turboshaft engine 100 provides rotational energy to the electric generator 96, the electric generator 96 configured to convert the rotational energy to generate electrical power. As will be appreciated, in certain embodiments, the electric generator 96 may generally include a rotor 120 and a stator 122. The rotational energy of the turboshaft engine 100 is provided via the output shaft 118 and configured to rotate the rotor 120 of the electric generator 96 relative to the stator 122”, Para. [0061]).
Vondrell does not expressly disclose further including the convertible engine operable in turbofan mode to provide forward thrust generated by rotation of a power turbine coupled to a turbofan to the tiltrotor aircraft and turboshaft mode to power the drive shaft.
However, in an analogous tiltrotor aircraft art, Tzeng teaches further including the convertible engine in turbofan mode to provide forward thrust generated by rotation of a power turbine coupled to a turbofan to the tiltrotor aircraft and turboshaft mode to power the drive shaft (“It should be appreciated that tiltrotor aircraft can be operated such that proprotors 113 are selectively positioned between proprotor mode and helicopter mode, which can be referred to as a conversion mode. Engines 111 are convertible engines that can selectively provide shaft power to proprotors 113 and provide thrust power as a turbo fan engine”, Para. [0020]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vondrell further including the convertible engine operable in turbofan mode to provide forward thrust generated by rotation of a power turbine coupled to a turbofan to the tiltrotor aircraft and turboshaft mode to power the drive shaft, as taught by Tzeng, since a “tiltrotor aircraft that uses only proprotors 113 for forward propulsion in proprotor mode is fundamentally limited in forward speed by the proprotor propulsion efficiency due to compressibility (Mach) effects. Higher speeds can be obtained by stopping the rotors and folding them in combination with using an alternative propulsion method, such as a turbofan engine 111” (Tzeng, Para. [0022]).
Vondrell as modified by Tzeng does not espressly disclose to provide simultaneous power; to power the drive shaft to generate electric power. 
However, in an analogous aircraft art, Anderson teaches further including to provide simultaneous power; to power the drive shaft to generate electric power (“the disclosure is directed to a propulsion system comprising one or more propulsors coupled to a mechanical shaft; an engine configured to drive the mechanical shaft; a removable electric machine that, when coupled to the mechanical shaft, is configured to simultaneously drive the mechanical shaft in conjunction with the engine; and a control unit configured to in response to determining that the removable electric machine is coupled to the mechanical shaft, control the engine and the removable electric machine to drive the mechanical shaft”, Para. [0005]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vondrell as modified by Tzeng to further include to provide simultaneous power; to power the drive shaft to generate electric power, as taught by Anderson, because “when configured as a hybrid power system, the one or more generator and/or motors may be coupled to the optionally hybrid power system to provide additional power to supplement the power produced by the gas turbine engine” (Anderson, Para. [0004]).

Regarding claim 16, Vondrell teaches a method, comprising: operating a tiltrotor aircraft (Figs. 1-2, “aircraft”, 10) having a hybrid propulsion system (“Dual Function Aircraft”, Title) comprising a convertible engine having a core and a fan with inlet guide vanes (“The electric power source 40 generally includes a combustion engine 94 and an electric generator 96. Notably, for the embodiment depicted in FIGS. 6 and 7, the combustion engine 94 is configured as a turboshaft engine 100. The turboshaft engine 100 includes in serial flow order, a compressor section including a high pressure compressor 104, a combustion section 106, and a turbine section including a high pressure turbine 108 and a low pressure turbine 110”, Para. [0059]), an electric generator coupled to the core by a drive shaft (“the low pressure shaft 116 additionally drives an output shaft 118 extending to the electric generator 96. Accordingly, a rotation of the turboshaft engine 100 provides rotational energy to the electric generator 96, the electric generator 96 configured to convert the rotational energy to generate electrical power. As will be appreciated, in certain embodiments, the electric generator 96 may generally include a rotor 120 and a stator 122. The rotational energy of the turboshaft engine 100 is provided via the output shaft 118 and configured to rotate the rotor 120 of the electric generator 96 relative to the stator 122. Such relative movement may generate electrical power”, Para. [0061]), proprotors (Fig. 5, “fan section” 74, included in each “fan assembly” 48/50/52/54) located respectively with pivotable nacelles (Figs. 1-2, “fan assembly” 48/50/52/54), electric motors (Fig. 5, “electric motor”, 86; note, each electric motor 86 is located in each fan assembly 48/50/52/54), each of the proprotors coupled to at least one of the electric motors (Fig. 5 shows “fan section” 74 is connected to “electric motor” 86 by “fan shaft” 84), an electric aircraft system (Fig. 2, “controller”, 45), and an electrical bus (Fig. 2, “electric power bus” 42) electrically connected to the electric generator, the electric motors, and the electric aircraft system(Fig. 2 shows “electric power bus” 42 connected to controller 45, each electric motor 86 is located in each fan assembly 48/50/52/54, and electric generator 96); powering the proprotors in vertical takeoff and landing (VTOL) flight (Fig. 1) comprising directing electric power from the electric generators to the electric motors by operating the convertible engine in turboshaft mode and powering the drive shaft and electric generator (“during the flight mode of the aircraft 10, the electric power source 40 is operable to provide electric power to the propulsion system 38. More specifically, during the flight mode, the electric generator 96, powered by the turboshaft engine 100, is configured to provide electrical power to and through the electric power bus 42, including the switch 98, to the propulsion system 38”, Para. [0064]; note, flight mode includes both VTOL and forward flight); operating the tiltrotor aircraft in turbofan forward flight in response to operating the convertible engine in turbofan mode to produce forward thrust (Fig. 2; “during the flight mode of the aircraft 10, the electric power source 40 is operable to provide electric power to the propulsion system 38. More specifically, during the flight mode, the electric generator 96, powered by the turboshaft engine 100, is configured to provide electrical power to and through the electric power bus 42, including the switch 98, to the propulsion system 38”, Para. [0064]); producing excess electric power during the turbofan forward flight in response to directing power from the convertible engine to the drive shaft and the electric generator (“The electric power bus 42 is operable with a controller 45 (FIG. 2) for distributing electrical power to the various propulsor assemblies through the electric power bus 42. Notably, for the embodiment depicted, the exemplary aircraft 10 additionally includes one or more energy storage devices 44 (such as one or more batteries). The one or more energy storage devices 44 are electrically connected to the electric power bus 40”, Para. [0044]); and distributing the excess electric power to the electric aircraft system (note, the energy storage devices 44 are connected to the electric power bus 42 and controller 45, which distributes power to the entire system).
Vondrell does not expressly disclose further including the convertible engine operable in turbofan mode to provide forward thrust generated by rotation of a power turbine coupled to a turbofan to the tiltrotor aircraft and turboshaft mode to power the drive shaft.
However, in an analogous tiltrotor aircraft art, Tzeng teaches further including the convertible engine in turbofan mode to provide forward thrust generated by rotation of a power turbine coupled to a turbofan to the tiltrotor aircraft and turboshaft mode to power the drive shaft (“It should be appreciated that tiltrotor aircraft can be operated such that proprotors 113 are selectively positioned between proprotor mode and helicopter mode, which can be referred to as a conversion mode. Engines 111 are convertible engines that can selectively provide shaft power to proprotors 113 and provide thrust power as a turbo fan engine”, Para. [0020]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Vondrell further including the convertible engine operable in turbofan mode to provide forward thrust generated by rotation of a power turbine coupled to a turbofan to the tiltrotor aircraft and turboshaft mode to power the drive shaft, as taught by Tzeng, since a “tiltrotor aircraft that uses only proprotors 113 for forward propulsion in proprotor mode is fundamentally limited in forward speed by the proprotor propulsion efficiency due to compressibility (Mach) effects. Higher speeds can be obtained by stopping the rotors and folding them in combination with using an alternative propulsion method, such as a turbofan engine 111” (Tzeng, Para. [0022]).
Vondrell as modified by Tzeng does not espressly disclose to provide simultaneous power; to power the drive shaft to generate electric power. 
However, in an analogous aircraft art, Anderson teaches further including to provide simultaneous power; to power the drive shaft to generate electric power (“the disclosure is directed to a propulsion system comprising one or more propulsors coupled to a mechanical shaft; an engine configured to drive the mechanical shaft; a removable electric machine that, when coupled to the mechanical shaft, is configured to simultaneously drive the mechanical shaft in conjunction with the engine; and a control unit configured to in response to determining that the removable electric machine is coupled to the mechanical shaft, control the engine and the removable electric machine to drive the mechanical shaft”, Para. [0005]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Vondrell as modified by Tzeng to further include to provide simultaneous power; to power the drive shaft to generate electric power, as taught by Anderson, because “when configured as a hybrid power system, the one or more generator and/or motors may be coupled to the optionally hybrid power system to provide additional power to supplement the power produced by the gas turbine engine” (Anderson, Para. [0004]).

Regarding claim 17, Vondrell as modified by Tzeng and Anderson teaches the method of claim 16. Further, Vondrell teaches wherein the electric aircraft system comprises an electric power storage device (Fig. 2, “energy storage devices” 44).

Claim(s) 3, 5, 9-10, 12, 14-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vondrell et al. (US 20180229606 A1) in view of Tzeng et al. (US 20160152329 A1) and Armstrong et al. (US 2017/0320585 A1), further in view of Siegel et al (US 9193311).

Regarding claims 3, 5, 9, 10, 12, 14, 18, 19, and 20 Vondrell as modified by Siegel and Armstrong teaches the tiltrotor aircraft and method of claims 1, 8, 11, and 16, but does not expressly disclose further comprising a directed energy weapon electrically connected to the electric generator; further comprising firing the directed energy weapon.
However, in an analogous aircraft art, Siegel teaches further comprising a directed energy weapon electrically connected to the electric generator; further comprising firing the directed energy weapon (“Electrical load 20 is associated with aircraft 10 during flight operations. In one form, electrical load 20 includes one or more high energy devices, such as directed energy weapon systems, e.g., a high power laser system, a high power microwave system and/or a high power millimeter wave system”, Col. 2, Lines 31-35).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Vondrell as modified by Tzeng and Anderson further comprising a directed energy weapon electrically connected to the electric generator; further comprising firing the directed energy weapon, as taught by Siegel, to use the surplus energy of the system for weapons or to better equip the tiltrotor aircraft for a military operation.

Regarding claim 15, Vondrell as modified by Tzeng and Anderson, further modified by Siegel, teaches the hybrid propulsion system of claim 14. Further, Vondrell teaches wherein the convertible engine is simultaneously operable in the turbofan mode (“Moreover, referring specifically to FIG. 6, during the flight mode of the aircraft 10, the electric power source 40 is operable to provide electric power to the propulsion system 38. More specifically, during the flight mode, the electric generator 96, powered by the turboshaft engine 100, is configured to provide electrical power to and through the electric power bus 42, including the switch 98, to the propulsion system 38”, Para. [0064]; note, flight mode is both VTOL or forward) and turboshaft mode to power the drive shaft and the electric generator (“By contrast, referring specifically to FIG. 7, during the power generation mode of the aircraft 10, the electric power source 40 is operable to provide electric power to the electrical outlet 92 of the aircraft 10. More specifically, during the power generation mode, the electric generator 96, again powered by the turboshaft engine 100, is configured to provide electrical power to and through the electric power bus 42, including the switch 98, to the electrical outlet 92. For example, as is depicted, the electrical outlet 92 is configured for connection with an outside power sink, such that the electrical power provided to the electrical outlet 92 may be provided to the outside power sink. For the exemplary embodiment depicted, the outside power sink is an electrical grid 124. For example, the electrical grid 124 may be an electrical grid of a remote area to which the aircraft 10 flew during operation of the aircraft 10 in the flight mode”, Para. [0065]; thus, can run in both power saving mode and flight mode simultaneously).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, and 16 have been considered but are moot because the new ground of rejection relies on Armstrong et al. (US 2017/0320585 A1) for the amended subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707.  The examiner can normally be reached on Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647